Citation Nr: 1019599	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-20 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1948 to April 1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon, which denied reopening the claim for service 
connection for a skin rash or fungus condition.  

In January 2010 the Board reopened the claim and remanded the 
issue for a VA examination.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's skin condition manifested in service or is 
otherwise related to any disease or injury in service. 


CONCLUSION OF LAW

The criteria for service connection for a skin condition have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005. 
                                                             
    

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of disabilities.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran seeks service connection for a skin condition 
which he contends is related to a rash he had in service, 
which may have been due to asbestos exposure.  

The Veteran is currently diagnosed with dry skin, ichthyosis. 

The Veteran reports that in service he had a severe rash all 
over his body when he was working in the engine room on the 
USS Orleck and that he was treated by a doctor who told him 
he was allergic to crude oil and salt water.  Lay statements 
from buddies who served with the Veteran reported seeing his 
rash and that he received treatment for it.  The Veteran and 
his buddies are competent to report what they witnessed and 
experienced, namely that the Veteran had a rash in service.  

However, the service treatment records (STR) show no 
complaints of or treatment for any skin conditions in 
service.  The April 1952 exit examination found the Veteran's 
skin to be normal with no rashes.  The Veteran does not 
contend, nor does the record reflect, any private or VA 
treatment for any skin conditions until almost 30 years after 
service.  The Veteran's in service rash was acute and 
transitory, not chronic, as there is no medical evidence of 
it occuring again until many years after service. 

In February 2010 a VA examiner diagnosed the Veteran with dry 
skin, ichthyosis.  The examiner ordered a test for 
hypoproteinemia (exfoliate dermatitis) but the Veteran failed 
to comply and left the facility.   The Veteran reported an in 
service rash of red blisters on his hands.  He stated he had 
been treated with lamisil for tinea on his back and given 
other medicine from an outside the VA provider for an 
undiagnosed rash on the calves.  Upon examination the Veteran 
was found to have very dry skin and mild ichthyosis with no 
tinea pedis and no rash on his hands.   The examiner opined 
that the Veteran's current skin condition was not caused by 
or a result of asbestos exposure on the USS Orleck in the 
engine room, explaining that the condition of mild ichthyosis 
is genetic and the dry skin was the result of not using 
appropriate and consistent skin emmoliant. 
 
The Board concedes that the Veteran may have been exposed to 
asbestos in service when he served in the engine room aboard 
the USS Orleck.  However, the competent medical evidence 
establishes that his currently diagnosed skin condition, dry 
skin and ichthyosis, is genetic, and not due to asbestos 
exposure. 


The Veteran genuinely believes that he has a skin rash 
related to his service, however, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as a diagnosis or 
the etiology of any diagnosed condition, and his views are of 
no probative value.  While the Veteran's lay assertions have 
been considered, they do not outweigh the opinion of the 
January 2010 VA medical examiner who opined that the 
Veteran's current skin condition was not related to his 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The finding of the January 2010 examiner weighs against the 
Veteran's claim, and there is no competent medical evidence 
to the contrary.  The preponderance of the evidence is 
against the claim of service connection for a skin condition; 
there is no doubt to be resolved; and service connection is 
not warranted.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a skin condition, 
claimed as due to asbestos exposure is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


